Citation Nr: 1806743	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  04-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected removal of the coccyx.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.  

The Board previously remanded this issue in March 2007, May 2009, and November 2011.  

In February 2016, the Board denied the claim for service connection for a low back disability, to include as secondary to service-connected removal of the coccyx.  The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2017 Memorandum Decision, the Court set aside the Board's February 2016 decision and remanded the matter for action consistent with the Decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its Memorandum Decision, the Court concluded that the Board provided inadequate reasons or bases for rejecting medical records and lay statements.  Specifically, the Court found that the Board failed to address favorable evidence, to include a June 1971 service treatment record which indicated the Veteran reported back pain in addition to coccyx area pain since the coccygectomy and an August 1972 separation examination which noted swollen or painful joints and recurrent back pain.  Further, the Court found that the Board could not rely on medical opinions from November 2002, July 2009, and September 2009 that it had previously found inadequate against the Veteran's continuity of symptoms statements.  

Thus, in light of the above, the Board finds that a remand is warranted to afford the Veteran a new VA examination to address the nature and etiology of any diagnosed low back disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a physician (M.D.), who has not previously examined the Veteran, to determine the nature and etiology of any low back disability, to include as secondary to his service-connected removal of the coccyx.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All studies tests deemed necessary by the examiner should be performed.  

The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses.  Such reports must be acknowledged and considered in formulating any opinion, specifically the Veteran's statements regarding his back pain in and since service.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  

The examiner is also asked to address the June 1971 service treatment record which indicated the Veteran reported back pain in addition to coccyx area pain since the coccygectomy and an August 1972 separation examination which noted swollen or painful joints and recurrent back pain.

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide the following opinions: 

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability had its onset during service or is otherwise related to an event or incident in service

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back disability is proximately due to or caused by service-connected removal of the coccyx.

(c) Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back disability is aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected removal of the coccyx.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




